Name: Commission Regulation (EEC) No 1744/76 of 20 July 1976 amending Regulation (EEC) No 2049/75 as regards the security for syrups of subheading 17.02 D of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 76 Official Journal of the European Communities No L 195/9 COMMISSION REGULATION (EEC) No 1744/76 of 20 July 1976 amending Regulation (EEC) No 2049/75 as regards the security for syrups of subheading 17.02 D of the Common Customs Tariff Whereas such a provision does not exist in Regulation (EEC) No 2049/75 of 25 July 1975 on special detailed rules for the application of the system of advance fixing certificates for certain agricultural products exported in the form of goods not covered by Annex II to the Treaty (4), as amended by Regulation (EEC) No 2472/75 (5 ), for syrups falling within subheading 17.02 D and it is necessary to rectify this omission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1487/76 (2), and in particular Article 19 (4) thereof, Whereas the advance fixing of the rate of refund is possible on the export in their natural state , of syrups falling within subheading 17.02 D of the Common Customs Tariff ; Whereas in this connection a security for the advance fixing certificates has been fixed at 0-20 u.a . per 100 kg, in the third indent of Article 13 ( 1 ) (c) of Regula ­ tion (EEC) No 2048/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for sugar (3 ) ; HAS ADOPTED THIS REGULATION : Article 1 The following shall be included in the table in Article 6 of Regulation (EEC) No 2049/75 : CCT heading No Description Amount in u.a ./ 1 00 kg net of basic products ex 17.02 D Beet or cane syrups containing in the dry state, 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) 0-20 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1976 . For the Commission P.J. LARDINOIS Member of the Commission (&gt;) OJ No L 359 , 31 . 12 . 1974, p . 1 . (2 ) OJ No L 167, 26 . 6 . 1976, p . 9 . (4 ) OJ No L 213 , 11 . 8 . 1975, p . 37 . ( 5 ) OJ No L 253, 30 . 9 . 1975 , p . 20 .( 3 ) OJ No 213, 11 . 8 . 1975 , p . 31 .